Case 4:20-cv-00031-DEM Document 5 Filed 02/21/20 Page 1 of 4 PagelD# 22

VIRGINIA:

IN THE CIRCUIT COURT FOR THE CITY OF HAMPTON

TRACY RICHARDSON, )
)
Plaintiff )
)

Vv. ) Case No. CL19-667
)
VIRGINIA CVS PHARMACY, LLC )
)
And )
)
FOUNTAIN VILLA APARTMENTS, LLC, )
)
Defendants )

ANSWER

COMES NOW the Defendant, Virginia CVS Pharmacy, LLC (“Virginia CVS”), by
counsel, and for its Answer to the Complaint filed against it by the Plaintiffherein states as follows:

1. Virginia CVS is without sufficient information either to admit or deny the
allegations and/or conclusions contained in paragraph 1 of the Complaint.

2. In response to the allegations and/or conclusions contained in the first three
sentences of paragraph 2 of the Complaint, Virginia CVS admits only that it is a limited liability
company formed in Virginia whose sole owner/member is incorporated and has its principal place
of business in Rhode Island, that it is licensed to do business in Virginia, that its registered agent
is CT Corporation System, 4701 Cox Road, Suite 284, Glen Allen, Virginia 23060, that it leased
the store located at 918 West Mercury Boulevard, Hampton, Virginia 23666, and that it has
pharmacies located in Virginia. Virginia CVS states that the fourth sentence of paragraph 2 of the
Complaint contains legal conclusions only to which it is not required to respond. Virginia CVS

denies all remaining allegations and/or conclusions contained in paragraph 2 of the Complaint.

Page 1 of 4
Case 4:20-cv-00031-DEM Document 5 Filed 02/21/20 Page 2 of 4 PagelD# 23

3. Virginia CVS states that paragraph 3 of the Complaint contains allegations and/or
conclusions against another Defendant only to which it is not required to respond.

4, In response to the allegations and/or conclusions made against it and contained in
the first sentence of paragraph 4 of the Complaint, Virginia CVS admits only that on April 28,
2017, the Plaintiff entered the store located at 918 West Mercury Boulevard in Hampton, Virginia.
Virginia CVS is without sufficient information either to admit or to deny the remaining allegations
and/or conclusions made against it and contained in the first sentence of paragraph 4 of the
Complaint. Virginia CVS denies the allegations and/or conclusions made against it and contained
in the second sentence of paragraph 4 of the Complaint. Virginia CVS states that it is not required
to respond to the allegations and/or conclusions made against another Defendant and contained in
paragraph 4 of the Complaint.

5, Virginia CVS states that paragraph 5 of the Complaint contains legal conclusions
only to which it is not required to respond.

6. Virginia CVS denies all allegations and/or conclusions made against it and
contained in paragraphs 6 and 7 of the Complaint. Virginia CVS states that it is not required to
respond to the allegations and/or conclusions made against another Defendant and contained in
paragraphs 6 and 7 of the Complaint.

7. Virginia CVS denies that the Plaintiff is entitled to any of the relief requested in the
final, unnumbered paragraph of the Complaint that begins with “WHEREFORE.”

8. Virginia CVS denies all allegations and/or conclusions contained in the Complaint

that are not specifically admitted herein.

Page 2 of 4
Case 4:20-cv-00031-DEM Document5 Filed 02/21/20 Page 3 of 4 PagelD# 24

9, Virginia CVS denies that it, or anyone for whom at law it would be responsible,
breached or violated any duty owing to the Plaintiff or has been guilty of any negligence
whatsoever.

10. _ Virginia CVS denies that any act or omission on its part, or on the part of anyone
for whom at law it would be responsible, was a proximate cause of any injury to the Plaintiff.

11. Virginia CVS denies that it, or anyone for whom at law it would be responsible, is
obligated to the Plaintiff in any amount or for any cause whatsoever.

12. Virginia CVS states that the Complaint fails to state a cause of action for negligence
under Virginia law.

13. Virginia CVS alleges and charges that the injuries and damages claimed by the
Plaintiff were unavoidable as to it.

14, Virginia CVS affirmatively alleges that any purported defect on the premises was
open and obvious, thereby barring any recovery against it by the Plaintiff.

15. Virginia CVS affirmatively alleges that the Plaintiff was contributorily negligent,
thereby barring any recovery against it by the Plaintiff.

16. Virginia CVS reserves the right to rely on any other defenses which may be
available to it, including assumption of the risk and failure to mitigate damages, should evidence
developed during discovery or at trial support such defenses.

17. Virginia CVS reserves the right to amend this Answer at such time as it may be
advised.

WHEREFORE, for the foregoing reasons, Virginia CVS Pharmacy, LLC demands
judgment on its behalf, together with its costs expended herein.

TRIAL BY JURY IS DEMANDED.

Page 3 of 4
Case 4:20-cv-00031-DEM Document 5 Filed 02/21/20 Page 4 of 4 PagelD# 25

VIRGINIA CVS PHARMACY, LLC

By Counsel

Carlyle R. Wimbish, HI, Esq. (VSB #31372)
Michelle L. Warden, Esq. (VSB #77266)
WIMBISH GENTILE McCRAY & ROEBER PLLC
8730 Stony Point Parkway, Suite 201

Richmond, VA 23235

Phone: (804) 655-4830

Fax: (804) 980-7819

rwimbish@wegmrlaw.com
mwarden@wegmrlaw.com

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing Answer was sent via electronic mail and

first-class mail, postage fully pre-paid, this 18th day of February 2020 to:

Stephen F. Forbes (VSB #21972)
Forbes & Broadwell

606 Aberdeen Road

Hampton, Virginia 23661

(757) 825-8835

(757) 825-8978

Counsel for Plaintiff

Fountain Villa Apartments, LLC

Statutory Agent/Virginia State Corporation Commission
1300 East Main Street

Richmond, VA 23219

Defendant

Mibu tirade

Page 4 of 4
